                                   Case 20-12058-JTD                 Doc 1       Filed 08/31/20            Page 1 of 13


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                TerrAvion, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA TerrAvion
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  22327 Skywest Dr.
                                  Hayward, CA 94541
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Alameda                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-12058-JTD                Doc 1        Filed 08/31/20            Page 2 of 13
Debtor    TerrAvion, Inc.                                                                           Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                              Case number
                                                  District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                         No
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                 Relationship
                                                  District                                 When                          Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 20-12058-JTD                      Doc 1      Filed 08/31/20             Page 3 of 13
Debtor   TerrAvion, Inc.                                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 20-12058-JTD                   Doc 1        Filed 08/31/20             Page 4 of 13
Debtor    TerrAvion, Inc.                                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 31, 2020
                                                  MM / DD / YYYY


                             X   /s/ Robert Morris                                                        Robert Morris
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Director




18. Signature of attorney    X   /s/ Tracy Pearson                                                         Date August 31, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Tracy Pearson
                                 Printed name

                                 Dunlap Bennett & Ludwig PLLC
                                 Firm name

                                 1509 Gilpin Ave, Ste. 2
                                 Wilmington, DE 19806
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      703-777-7319                 Email address      bankruptcy@dbllawyers.com

                                 5652 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
               Case 20-12058-JTD          Doc 1       Filed 08/31/20    Page 5 of 13




                                      JOINT CONSENT OF

               DIRECTORS AND SERIES PREFERRED STOCKHOLDERS

                                                  OF

                                        TERRAVION, INC.

                                          August 31, 2020

        The undersigned, constituting all the members of the Board of Directors (the “Board”) and
at least 66.6% of the outstanding shares of the Series Preferred (as defined in the amended and
restated certificate of incorporation) stock of TERRAVION, INC. (the “Undersigned”), a
Delaware corporation (the “Corporation”), acting pursuant to §141(f) and §228(a) of the Delaware
General Corporation Law, the Corporation’s bylaws, and the Corporation’s amended and restated
certificate of incorporation, do hereby waive all formal requirements, including the necessity of
holding a meeting and any requirements that notice of such meeting be given, and do hereby adopt
the following resolutions by written consent:

        WHEREAS , the Corporation has not been able to generate sufficient cash flow to support
its ongoing business operations and service its debt obligations, due to various market conditions
and factors, including but not limited to the ongoing downturn in the economy, which has had a
substantial, adverse impact on the revenue generated by the Corporation;

        WHEREAS, the Corporation requires additional working capital but has not been able to
secure a sufficient amount of capital to continue to support the cost of its operations and meets its
debt service agreements;

        WHEREAS, the Corporation has engaged an investment banking firm in an attempt to sell
the assets of the Corporation, but has yet to receive a legitimate offer;

        WHEREAS, the Board has consulted with the Corporation’s counsel, accountants, and
other professional advisors to review, investigate, explore, and understand the Corporation’s
financial condition and to consider options with respect to the continued business operations of the
Corporation, and the potential to reorganize and restructure the debt obligations of the Corporation
through a Chapter 11 bankruptcy proceeding;

       WHEREAS, because the lack of additional financing and investment of working capital
available to the Corporation and the inability of the Corporation to meets its current liabilities, the
Board has recommend the reorganization and restructuring of the Corporation’s debt obligations
pursuant to a Chapter 11 bankruptcy proceeding;

       WHEREAS, the Undersigned believe it to be advisable and in the best interests of the
Corporation to retain the law firm Dunlap, Bennett & Ludwig PLLC to file and manage the Chapter
11 bankruptcy process and to pay Dunlap, Bennett & Ludwig PLLC a retainer of $25,000.



                                                  1


                                                                 Doc ID: e316cc54b7826179cf785a515589769f69761af4
                Case 20-12058-JTD          Doc 1       Filed 08/31/20   Page 6 of 13




       NOW, THEREFORE, BE IT:

        RESOLVED, that the Board has carefully evaluated the financial condition and revenue
generating potential of the Corporation, the ability of the Corporation to meet its current liabilities,
the lack of financing options available to the Corporation, and the recommendation of the Board
of Directors, and the Undersigned have determined that it is necessary for the Corporation to
restructure and reorganize its debt obligations through a Chapter 11 bankruptcy proceeding as soon
as possible;

       RESOLVED, that the initiation and filing of Chapter 11 bankruptcy proceedings by the
Board is in the best interest of the Corporation, and such action is hereby authorized and approved;

       RESOLVED, that if at any time during such Chapter 11 bankruptcy proceeding it becomes
necessary, desirable, and in the best interests of the Corporation to convert such bankruptcy
proceeding to a Chapter 7 liquidation of assets, such conversion is hereby authorized, ratified, and
approved, and the President and the Board are authorized to take all such action and execute all
such documents to in connection therewith, to effectuate such conversion;

         RESOLVED, that the Corporation retain the law firm Dunlap, Bennett & Ludwig PLLC
to file and manage the Chapter 11 bankruptcy process and to pay Dunlap, Bennett & Ludwig PLLC
a retainer of $25,000; and

       RESOLVED, that, pursuant to §228(e) of the Delaware General Corporation Law, the
stockholders of the Corporation who have not consented in writing herein shall be promptly
provided a copy of this Joint Consent; and

        RESOLVED, that the officers of the Corporation be, and each of them hereby is,
authorized and directed, for and on behalf of the Corporation, to take such further actions and
execute such further documents, as they deem necessary or appropriate to effectuate the intent of
the foregoing resolution.

                                               *****




                                                   2


                                                                 Doc ID: e316cc54b7826179cf785a515589769f69761af4
               Case 20-12058-JTD        Doc 1    Filed 08/31/20     Page 7 of 13




        This Joint Consent may be executed in multiple counterparts (including facsimile, .pdf, or
other electronic signature pages), each of which shall be deemed an original, and all of which
shall constitute one and the same instrument. This Joint Consent will be filed with the minutes of
the proceedings of the Board and the Corporation.

        IN WITNESS WHEREOF, the undersigned Directors have executed this Joint Consent
as of the date first written above.



                                                 ___________________________________
                                                 Robert Morris, Director



                                                 ___________________________________
                                                 Cornell Wright, III, Director



                                                 ___________________________________
                                                 Sean Dempsey, Director




                                     Signature Page to
      Combined Consent of Directors and Series Preferred Stockholders of TerrAvion, Inc.
                                      August 31, 2020

                                                              Doc ID: e316cc54b7826179cf785a515589769f69761af4
               Case 20-12058-JTD        Doc 1    Filed 08/31/20     Page 8 of 13




        This Joint Consent may be executed in multiple counterparts (including facsimile, .pdf, or
other electronic signature pages), each of which shall be deemed an original, and all of which
shall constitute one and the same instrument. This Joint Consent will be filed with the minutes of
the proceedings of the Board and the Corporation.

        IN WITNESS WHEREOF, the undersigned stockholder has executed this Joint Consent
as of the date first written above.


                                     STOCKHOLDER (if any entity):
                                                        Merus Capital III, L.P.
                                     Stockholder Name: _______________________________
                                          Merus Capital Management III, L.P.
                                     By: ___________________________________________
                                     (Entity Name, if applicable)

                                     Its: ____________________________________________
                                     (Entity Title, if applicable)

                                     By: ____________________________________________
                                           __________________________

                                     Signatory Name: _________________________________
                                                      Sean Dempsey

                                     Title: __________________________________________
                                                     Managing Director

                                                    505 Hamilton Ave, Suite 315
                                     Address: ________________________________________
                                                  Palo Alto, CA 94301
                                     ________________________________________________
                                                    sean@meruscap.com
                                     Email: _________________________________________


                                     STOCKHOLDER (if an individual):

                                     Stockholder Name: _______________________________

                                     By: ___________________________________________

                                     Address: ________________________________________

                                     ________________________________________________

                                     Email: _________________________________________




                                     Signature Page to
      Combined Consent of Directors and Series Preferred Stockholders of TerrAvion, Inc.
                                      August 31, 2020

                                                              Doc ID: e316cc54b7826179cf785a515589769f69761af4
               Case 20-12058-JTD        Doc 1     Filed 08/31/20       Page 9 of 13




        This Joint Consent may be executed in multiple counterparts (including facsimile, .pdf, or
other electronic signature pages), each of which shall be deemed an original, and all of which
shall constitute one and the same instrument. This Joint Consent will be filed with the minutes of
the proceedings of the Board and the Corporation.

        IN WITNESS WHEREOF, the undersigned stockholder has executed this Joint Consent
as of the date first written above.


                                     STOCKHOLDER (if any entity):

                                      Stockholder Name: _______________________________
                                                              Initialized Annex, L.P.
                                     for itself and as a nominee of Initialized Annex Associates, L.P.
                                     By: ___________________________________________
                                         Initialized Annex GP, LLC
                                     (Entity Name, if applicable)

                                           General Partner
                                     Its: ____________________________________________
                                     (Entity Title,
                                               tle, if applicable)

                                     By: ____________________________________________
                                             ______________________
                                                       Garry Tan
                                     Signatory Name: _________________________________

                                                       Managing Member
                                     Title: __________________________________________
                                                      464 Tehama Street
                                     Address: ________________________________________
                                                           San Francisco, CA 94103
                                     ________________________________________________
                                                       garry@initialized.com
                                     Email: _________________________________________


                                     STOCKHOLDER (if an individual):

                                     Stockholder Name: _______________________________

                                     By: ___________________________________________

                                     Address: ________________________________________

                                     ________________________________________________

                                     Email: _________________________________________




                                     Signature Page to
      Combined Consent of Directors and Series Preferred Stockholders of TerrAvion, Inc.
                                      August 31, 2020

                                                                Doc ID: e316cc54b7826179cf785a515589769f69761af4
                                         Case 20-12058-JTD                    Doc 1         Filed 08/31/20                Page 10 of 13


 Fill in this information to identify the case:
 Debtor name TerrAvion, Inc.
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AC Capital                                                                                                                                                               $41,542.30
 Management Group
 LLC
 1121 Palomares
 Court
 Lafayette, CA 94549
 Achievence                                                                                                                                                             $132,304.00
 1934 Old Gallows
 Road
 Suite 350
 Vienna, VA 22182
 Aerial Scouting                                                                        Disputed                                                                        $138,050.55
 Solutions dba Optic
 Air
 1873 5th Ave S.E.
 Sioux Center, IA
 51250
 Amazon American                                                Credit card                                                                                               $70,000.00
 Express                                                        purchases
 P.O. Box 650448
 Dallas, TX
 75265-0448
 Amazon Web                                                                                                                                                             $160,056.09
 Services
 410 Terry Avenue
 North
 Seattle, WA
 98109-5210
 American Express                                               Credit card                                                                                             $230,000.00
 P.O. Box 650448                                                purchases
 Dallas, TX
 75265-0448
 Boston Financial                                               Leased Camera                                                                                           $128,491.22
 1330 Beacon Street                                             Equip
 Suite 268
 Brookline, MA 02446



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 20-12058-JTD                    Doc 1         Filed 08/31/20                Page 11 of 13



 Debtor    TerrAvion, Inc.                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Chao Trust                                                                                                          $81,762.24                        $0.00              $81,762.24
 5 Brady Place
 Menlo Park, CA
 94025
 Cornell Wright, III                                                                                                $163,840.08                        $0.00            $163,840.08
 607 North Street
 Boulder, CO 80304
 CSC Leasing                                                    Leased Airplanes                                                                                        $239,548.48
 6802 Paragon Place
 Suite 350
 Richmond, VA
 23230
 Glenn Willen                                                                                                       $409,665.68                        $0.00            $409,665.68
 1760 California
 Street
 Apt. 11
 Mountain View, CA
 94041
 IntelinAir, Inc.                                               Settlement                                                                                              $100,000.00
 c/o Mitchell L.                                                Agreement
 Marinello
 Novack and Macey
 LLP
 100 N Riverside
 Plaza, Suite 1500
 Chicago, IL 60606
 Jing Perez                                                                                                          $50,780.80                        $0.00              $50,780.80
 2445 Villa Nueva
 Way
 Mountain View, CA
 94040
 Merus Capital III,                                                                                            $17,872,193.12                          $0.00        $17,872,193.12
 L.P.
 505 Hamilton
 Avenue
 Suite 315
 Palo Alto, CA 94301
 Roy and Marie                                                                                                   $4,422,259.68                         $0.00          $4,422,259.68
 Morris
 3847 North Tazewell
 Street
 Arlington, VA 22207
 Silicon Valley Bank                                                                                                $485,962.00                        $0.00            $485,962.00
 Attn: Hannah
 Raskin, Vice
 President
 505 Howard Street
 Floor 3
 San Francisco, CA
 94105




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 20-12058-JTD                    Doc 1         Filed 08/31/20                Page 12 of 13



 Debtor    TerrAvion, Inc.                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Syzygy Enterprises                                                                                                 $532,052.56                        $0.00            $532,052.56
 140 Locust Avenue
 Mill Valley, CA
 94941
 Televerde                                                                                                                                                                $55,132.72
 4636 East University
 Drive
 Phoenix, AZ 85034
 Thomas Rambler                                                                                                      $81,933.20                        $0.00              $81,933.20
 Quisel
 137 E De La Guerra
 Street
 Apt. B
 Santa Barbara, CA
 93101
 US Small Business                                                                                                   $66,630.08                        $0.00              $66,630.08
 Administration
 10737 Gateway
 West
 #300
 El Paso, TX 79935




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 20-12058-JTD                        Doc 1        Filed 08/31/20            Page 13 of 13




 Fill in this information to identify the case:

 Debtor name         TerrAvion, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 31, 2020                         X /s/ Robert Morris
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert Morris
                                                                       Printed name

                                                                       Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
